NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0212n.06

                                       Case No. 21-5789

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               May 31, 2022
                                                     )                     DEBORAH S. HUNT, Clerk
JON SAWYER; PENNEY SAWYER,
                                                     )
         Plaintiffs-Appellants,                      )
                                                     )     ON APPEAL FROM THE UNITED
v.                                                   )     STATES DISTRICT COURT FOR
                                                     )     THE EASTERN DISTRICT OF
DDRTC TURKEY CREEK, LLC, et al.,                     )     TENNESSEE
         Defendants,                                 )
                                                     )                                 OPINION
MRG PIZZA-TENNESSEE, INC., dba Blaze                 )
Pizza; SMOKY MOUNTAIN CREAMERY,                      )
INC., Marble Slab Turkey Creek,                      )
                                                     )
         Defendants-Appellees.                       )


Before: GIBBONS, McKEAGUE, and THAPAR, Circuit Judges.

         THAPAR, Circuit Judge. While repairing a shopping center’s HVAC unit, Jon Sawyer

slipped and fell from a ladder. He suffered severe injuries and underwent multiple surgeries. He

and his wife now seek to recover against two of the shopping center’s tenants. Because the tenants

did not owe him a duty of care, we affirm the district court’s grant of summary judgment in their

favor.

                                                I.

         In 2018, Jon Sawyer was hired to repair a shopping center’s HVAC unit. DDRTC Turkey

Creek (Turkey Creek) owned the shopping center but leased it to several tenants, including Blaze

Pizza, Jazzy Nail, and Marble Slab Creamery. The HVAC unit was on the shopping center’s roof.
No. 21-5789, Sawyer, et al. v. DDRTC Turkey Creek, LLC, et al.


To access it, Sawyer had to climb a ladder in a service area at the back of the building. Blaze Pizza,

Jazzy Nail, and Marble Slab Creamery all had access to this service area.

        When Sawyer arrived, he noticed the service area’s floor and the ladder’s rungs were

covered in a “black funk.” R. 51-3, Pg. ID 321. Still, Sawyer walked across the floor and climbed

up the ladder. At the top, he found that the roof was poorly drained and covered with water. With

his shoes now wet, Sawyer started to make his way down the ladder. But he slipped on a rung and

fell, severely injuring his left leg and ankle.

        Jon Sawyer sued Blaze Pizza, Jazzy Nail, and Marble Slab Creamery for negligence,

arguing that they “failed to keep the area clean and caused the greasy build up.” R. 1, Pg. ID 5.

He also sued the landlord, Turkey Creek. And his wife, Penney Sawyer, sought damages for loss

of consortium. The district court granted summary judgment to the tenants, and the Sawyers

settled with Turkey Creek. The Sawyers then appealed the grant of summary judgment to two of

the tenants: Blaze Pizza and Marble Slab Creamery.

                                                  II.

        We review the district court’s grant of summary judgment de novo. See Gillis v. Miller,

845 F.3d 677, 683 (6th Cir. 2017). Because we are exercising diversity jurisdiction, we apply the

substantive law of Tennessee. See State Farm Mut. Auto. Ins. Co. v. Norcold, Inc., 849 F.3d 328,

331 (6th Cir. 2017).

        The Sawyers bring a premises-liability claim against Blaze Pizza and Marble Slab

Creamery. To succeed, the Sawyers must establish that: (1) the tenants owed Jon Sawyer a duty

of care; (2) the tenants breached that duty; (3) he suffered an injury or loss; (4) the breach in fact

caused the injury or loss; and (5) the breach was a proximate or legal cause of the injury or loss.

Parker v. Holiday Hosp. Franchising, Inc., 446 S.W.3d 341, 350 n.7 (Tenn. 2014).


                                                  -2-
No. 21-5789, Sawyer, et al. v. DDRTC Turkey Creek, LLC, et al.


         We start with the first element: Did the tenants owe Jon Sawyer a duty of care? Under

Tennessee law, a duty of care in a premises-liability action “follows the right to control the

premises.” Piana v. Old Town of Jackson, 316 S.W.3d 622, 628 (Tenn. Ct. App. 2009); see also

Gladman v. Revco Discount Drug Ctrs., Inc., 669 S.W.2d 677, 679 (Tenn. Ct. App. 1984)

(rejecting the argument that a lessee exercised control over a parking lot because “by the lease

agreement the [parking] lot remained in the control of the lessor”). Thus, a tenant has a “duty to

see that the leased premises and its approach is in a reasonably safe condition.” Berry v. Houchens

Mkt. of Tenn., Inc., 253 S.W.3d 141, 146 (Tenn. Ct. App. 2007) (citation omitted). But landlords

are responsible for common areas they control. Indeed, it’s “well established” that when a

“landlord retains possession of a part of the premises for use in common by different tenants, the

landlord is under a continuing duty imposed by law to exercise reasonable care to keep the common

areas in good repair and safe condition.” Id. (citation omitted).

         Here, the leases place the right to control the service area firmly in Turkey Creek’s hands.

Although the tenants have a “non-exclusive right to use” common areas, the leases expressly

reserve to Turkey Creek the right to “operate, manage, equip, light, repair, and maintain” them.

R. 32-1, Pg. ID 111–12; R. 36-1, Pg. ID 162. And the tenants must pay Turkey Creek their

fair share of the costs for “operating, maintaining, repairing and managing” the common areas.

R. 32-1, Pg. ID 112; R. 36-1, Pg. ID 162. Turkey Creek had the right to control the service area,

and the tenants therefore did not owe a duty of care to Sawyer.1

         The Sawyers disagree, arguing that the tenants’ use of the service area establishes control.

They cite a single case to support their position—Thomas v. Fresh Market, Inc., No. 1:15-cv-323,


1
  The Sawyers repeatedly assert that the tenants “caused” the accident. Appellant’s Br. 24. Although evidence to this
effect could help prove the causation element for their negligence claim, causation does not relate to the duty-of-care
issue.

                                                        -3-
No. 21-5789, Sawyer, et al. v. DDRTC Turkey Creek, LLC, et al.


2019 WL 691397 (E.D. Tenn. Feb. 19, 2019). But Thomas doesn’t help them. For one thing,

Thomas dealt with the duty to “maintain the approach” to tenants’ premises. Thompson v. Ruby

Tuesday, Inc., No. M2004-01869-COA-R3-CV, 2006 WL 468724, at *4 (Tenn. Ct. App. Feb. 27,

2006). The tenant, Fresh Market, stacked firewood on the sidewalk in front of the store’s entrance.

Thomas, 2019 WL 691397, at *5. That forced the plaintiff, who was driving a mobility scooter,

to leave the sidewalk and approach Fresh Market from the parking lot. Id. In the process, the

mobility scooter tipped over on a speed bump, causing severe injuries. Id. The court held that

Fresh Market owed a duty to the plaintiff to ensure that “the approach to the [tenant’s] business is

in a reasonably safe condition.” Id. at *7. Here, by contrast, the Sawyers don’t argue that the

tenants failed to maintain the approach to their stores—they instead argue about a rear ladder with

no public access. Moreover, unlike the leases here, the lease in Thomas gave Fresh Market control

over part of the sidewalk; Fresh Market had the “right” to display its products there. Id. at *2.

        That said, even if a tenant’s use of a common area could establish control in some cases,

the Sawyers’ evidence doesn’t show that these tenants controlled the service area. As the district

court noted, “leaving trash, mops, and product in a certain area does not rise to the level of

exercising control over such area.” R. 68, Pg. ID 686. And that’s especially true here because

Turkey Creek routinely asserted its own control over the service area by, for example, ordering the

tenants to remove their items or removing the items for them. So even if use could establish control

in some cases, nothing in the record suggests these tenants in fact controlled the service area.

Ultimately, Turkey Creek was responsible for the service area, and as a result of the settlement, it

is no longer a party to this suit.

                                         *       *       *

        We affirm.


                                                -4-